FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2022

                                     No. 04-22-00581-CV

                   IN THE INTEREST OF E.E.G. AND E.K.M., Children


                  From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-EM5-00713
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER
       The clerk’s record was due on August 29, 2022, but the notice of appeal was not filed
with the Bexar County District Clerk until September 7, 2022. After the due date, the Bexar
County District Clerk filed a notification of late record requesting additional time to file the
record until November 7, 2022.
         The request is GRANTED IN PART. See TEX. R. APP. P. 35.3(c) (limiting any extension
to thirty days). The clerk’s record is due on September 28, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court